Citation Nr: 0831118	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  94-34 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2. Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1965 to July 1973 and from February 1974 to August 
1983.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).

These claims were remanded by the Board in for additional 
evidentiary development, most recently in June 2007.  In 
January 2008, the VA Appeals Management Resource Center (AMC) 
issued a supplemental statement of the case (SSOC) which 
continued to deny the veteran's claims. The veteran's claims 
folder has been returned to the Board for further appellate 
proceedings.

Issues not on appeal

In its June 2007 decision, the Board denied the veteran's 
claims of entitlement to service connection for sinusitis, a 
cardiovascular disorder, post-traumatic stress disorder 
(PTSD), and an acquired psychiatric disorder other than PTSD.  
Those issues have therefore been resolved, and they will be 
discussed no further herein.


FINDINGS OF FACT

1.  The competent medical evidence does not indicate that a 
relationship exists between the veteran's respiratory 
disorder and his military service, to include presumed 
exposure to herbicides in Vietnam.  

2.  The competent medical evidence does not indicate that a 
relationship exists between the veteran's allergic rhinitis 
and his military service, to include presumed exposure to 
herbicides in Vietnam.

CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred in or aggravated 
by the veteran's military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Allergic rhinitis was not incurred in or aggravated by 
the veteran's military service.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a respiratory 
disorder and allergic rhinitis.
Because these issues involve the application of identical law 
to similar facts in the interest of economy the Board will 
address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters. 
The Board will then render a decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
these issues to the Veterans Benefits Administration (VBA) in 
June 2007.  The Board's remand instructions were as follows:

1. VBA should arrange for a physician with appropriate 
expertise to review the veteran's VA claims folder and 
provide an opinion, with supporting rationale, as to the 
relationship, if any, between any current COPD and 
allergic rhinitis and the veteran's military service, 
with specific consideration of both: the July 1973 in-
service notation of asthmatic bronchitis and allergic 
rhinitis; and presumed herbicide exposure in service. If 
the reviewer believes that physical examination and/or 
diagnostic testing of the veteran is necessary, such 
should be scheduled. A report should be prepared and 
associated with the veteran's VA claims folder.

2. After undertaking any additional development deemed 
by it to be appropriate, VBA should then readjudicate 
the veteran's claims of entitlement to service 
connection for a respiratory disorder and allergic 
rhinitis, in light of all of the evidence of record. If 
the benefits sought on appeal remain denied, the veteran 
should be provided a supplemental statement of the case 
and given an appropriate opportunity to respond.

The requested medical opinion was obtained in August 2007.  
Its specifics will be discussed below.  The claims were 
readjudicated via the January 2008 SSOC.

Thus, the Board's remand instructions were complied with.  
Cf. Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (The VCAA)

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to all of the issues on appeal.  The 
Board observes that the veteran was informed of the relevant 
law and regulations pertaining to his service connection 
claims in a letter from the RO dated April 26, 2002, 
including evidence of "a relationship between your current 
disability and an injury, disease or event in service."  The 
veteran was again so notified in a March 2004 VCAA letter.  
See the Mach 23, 2004 VCAA letter, 
page 6.

Crucially, the veteran was informed of VA's duty to assist 
him in the development of his claims and advised of the 
provisions relating to the VCAA in the above-referenced April 
2002 and February 2003 letters, along with additional letters 
from the RO dated February 24, 2003 and March 23, 2004 and 
from the AMC dated July 17, 2007.  Specifically, the veteran 
was advised that VA would make reasonable efforts to help him 
obtain "medical records, employment records, or records from 
other Federal agencies."   The February 2003 letter 
emphasized: "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them. If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem. It's your responsibility to make 
sure we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letter.]
 
The March 2004 VCAA letter informed the veteran as follows: 
"If there is any other information or evidence that you think 
will support your claim, please let us know." This request 
complies with the [since rescinded] "give us everything 
you've got" requirement formerly contained in  38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 6, 2007 and in a 
letter from the AMC dated July 17, 2007.  Those letters 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment." The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.

With respect to effective date, the March 2007 and July 2007 
letters instructed the veteran that two factors were relevant 
in determining effective dates of increased rating claims: 
when the claim was received; and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule or other applicable standards."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the veteran may not 
have submitted and reports of treatment while attending 
training in the Guard or Reserve.

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  In any event,  because as discussed 
below the Board is denying the veteran's claims, elements (4) 
and (5) remain moot.

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claims. The Board is 
of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, after the 
veteran was provided with VCAA notice, his claims were 
readjudicated in the January 2007 and January 2008 SSOCs, 
after he was provided with the opportunity to submit evidence 
and argument in support of his claims and to respond to the 
VA notice. Thus, any VCAA notice deficiency has been 
rectified, and there is no prejudice to the veteran in 
proceeding to consider his claims on the merits.  The veteran 
has pointed to no prejudice resulting from the timing of the 
VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these four issues.  Therefore, no further VCAA 
notice is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the RO has obtained 
reports of private and VA treatment of the veteran. The 
veteran was afforded VA examinations in July 1991, May 1994, 
September 1998 and March 2003. As was noted in the Board's 
Stegall discussion above, pursuant to the Board's June 2007 
remand a medical opinion was obtained in August 2007. 

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the VCAA and 
that no further actions need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied. See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
was been ably represented by his service organization, which 
has filed written argument on his behalf, most recently in 
July 2008.  He has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 U.S.C.A. § 1113(b) 
(West 2002); 
38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  
See 38 C.F.R. § 3.307(a)(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e) (2006).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994); see also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].

Analysis

In the interest of clarity, the Board will apply a Hickson 
analysis.  As was  noted above, in order for service 
connection to be granted, three elements must be present: (1) 
a current disability; (2) in-service incurrence of disease or 
injury; and 
(3) medical nexus.

With respect to Hickson element (1), there are current 
diagnoses of chronic obstructive pulmonary disorder (COPD) 
and allergic rhinitis per a March 2003 VA examination report.  
Accordingly, Hickson element (1) is satisfied for the claims.

With respect to Hickson element (2), there is a notation on 
the veteran's June 1973 separation physical [from his first 
period of active service] of asthmatic bronchitis and 
allergic rhinitis.  Moreover, with respect to injury, the 
injury here contended is exposure to Agent Orange.  The 
veteran's service in Vietnam is not in dispute. Agent Orange 
exposure is therefore presumed.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309(e), discussed above.  Accordingly, 
Hickson element (2) is arguably satisfied for the claims with 
respect to both in-service disease and injury.
With respect to crucial Hickson element (3), medical nexus, 
if COPD and allergic rhinitis were listed among the Agent 
Orange-related diseases enumerated in 
38 C.F.R. § 3.309(e), medical nexus would be presumed as a 
matter of law.  Such is not the case here, however.  COPD and 
allergic rhinitis have not been identified by VA as being 
associated with herbicide exposure.

Notwithstanding the inapplicability of the Agent Orange 
regulations, as discussed above the Board is obligated to 
fully consider the veteran's claims.  See Combee, supra.  For 
that reason, the Board remanded these issues for a medical 
nexus opinion.  That opinion was not favorable to the 
veteran's claims.

The August 2007 VA reviewer initially noted that he had 
reviewed the veteran's medical records and the Board's June 
2007 remand.  The reviewer also noted that the veteran had a 
long history of smoking (37 years) and that he had smoked two 
packs of cigarettes daily.  The examiner concluded that the 
veteran's COPD was a result of his tobacco use.

With respect to the one recorded instance of lung problems in 
service, in June 1973, 
the reviewing physician indicated that this was an isolated 
finding, noting that a VA examination later that same year 
was pertinently negative, despite the veteran's complaints.  
The reviewing physician further noted that there were no 
problems during the veteran's lengthy second period of 
service [from 1974 to 1983] 
Based on this medical history, the reviewer found that the 
veteran's current problems were not related to "the one 
visit with history of wheezing and no other problems" in 
service.  The VA reviewer further specifically concluded that 
the veteran's respiratory problems were not the result of his 
presumed exposure to herbicides in Vietnam.  It is clear from 
the report that the reviewer ascribed the veteran's claimed 
disabilities to his long-standing us of tobacco products.

The August 2007 VA reviewer's opinion is congruent with the 
other medical evidence of record, to include the veteran's 
medical history.  For example, a September 1998 VA 
psychiatric examination report indicated that at that time 
the veteran was smoking 2-3 packs of cigarettes daily, and a 
January 1991 private hospital admission report indicated that 
at that time he was smoking 21/2 packs per day.  

There is a similar medical opinion of record from the same 
reviewer in March 2003, which also indicated that the 
veteran's COPD was due to smoking.   

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself believes that his claimed 
disabilities are related to his military service, , it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

The veteran has been accorded ample opportunity to present 
medical evidence in support of his claims; he has failed to 
do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].

In summary, element (3), medical nexus, has not been met.  
The veteran's claims fail on that basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for a respiratory disorder and allergic rhinitis.  The 
benefits sought on appeal are accordingly denied.

Additional comment

The medical evidence of record demonstrates that the 
veteran's COPD is a consequence of tobacco use.  The veteran 
has not contended that in-service tobacco use is responsible 
for the COPD.   


ORDER


Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for allergic rhinitis is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


